Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative (M. Harris Reg. # 71038) on 2 March 2021. 
The application has been amended as follows: 
Please change the claims to:

1.	(Amended) A voltage regulation circuit comprising:
a main switching regulator configured to provide a target voltage, the main switching regulator having a first voltage node;
a precharge switching regulator configured to provide a precharge voltage, the precharge switching regulator having a second voltage node, a level of the precharge voltage determined based on a difference between the target voltage and a next target voltage to be provided by the main switching regulator; and
a precharge switch circuit configured to selectively couple an output voltage node of the precharge switching regulator to an output voltage node of the main switching regulator based upon a transition from the target voltage to the next target voltage, 
wherein the voltage regulation circuit is coupled to a radio frequency front end circuit configured to transmit one or more symbols via an antenna, levels of the target voltage and the next target voltage corresponding to power levels of the one or more symbols, the voltage regulator configured to receive information indicative of the power levels of the one or more symbols. 

2. 	(Previously Presented) The voltage regulation circuit of Claim 1, further comprising a predictive precharge logic configured to determine the level of the precharge voltage.

3.	(Original) The voltage regulator circuit of Claim 2, wherein the predictive precharge logic is further configured to control the main switching regulator and the precharge switching regulator.

4.	(Original) The voltage regulation circuit of Claim 3, wherein:
the main switching regulator comprises:
a main control circuit configured to receive a first output from the predictive precharge logic;
a high-side switch having a first terminal coupled to an input voltage, a second terminal coupled to the first voltage node, and a gate terminal coupled to an output of the main control circuit; and


5.	(Original) The voltage regulation circuit of Claim 3, wherein:
the precharge switching regulator comprises:
a precharge control circuit configured to receive a second output from the predictive precharge logic;
a high-side switch having a first terminal coupled to an input voltage, a second terminal coupled to the second voltage node, and a gate terminal coupled to an output of the precharge control circuit; and
a low-side switch having a first terminal coupled to the second voltage node, a second terminal coupled to a reference voltage, and a gate terminal coupled to the output of the precharge control circuit.

	6.	(Original) The voltage regulation circuit of Claim 1, further comprising:
a first inductor having a first terminal coupled to the first voltage node and a second terminal coupled to an output capacitor and the output voltage node of the main switching regulator; and
a second inductor having a first terminal coupled to the second voltage node and a second terminal coupled to a precharge capacitor and the output voltage node of the precharge switching regulator. 

7.	(Original) The voltage regulation circuit of Claim 6, wherein the precharge switch circuit comprises a switch having a first terminal coupled to the second terminal of the first inductor, a second terminal coupled to the second terminal of the second inductor.

8.	(Original) The voltage regulation circuit of Claim 7, wherein a gate terminal of the precharge switch is configured to be controlled by a switch signal, wherein the switch signal is based upon the transition from the target voltage to the next target voltage.

9.	(Original) The voltage regulation circuit of Claim 8, further comprising a predictive precharge logic configured to output the switch signal. 

10.	(Original) The voltage regulation circuit of Claim 9, wherein the precharge switch circuit further comprises a comparator having a first input coupled to the output voltage node, a second input coupled the main switching regulator, and an output coupled to an input of the predictive precharge logic.



12.	(Original) The voltage regulation circuit of Claim 1, wherein the first voltage node is coupled to a voltage supply line of one or more power amplifiers.

13.	(Original) The voltage regulation circuit of Claim 12, wherein the one or more power amplifiers are configured to amplify one or signals to be transmitted based on the provided next target voltage via the supply line. 

14.	(Amended) A method for regulating voltage using a precharge switching regulator, the method comprising:
determining a next target output voltage to be supplied by a main switching regulator, the next target output voltage determined based at least in part on information received indicative of power levels of one or more symbols transmitted via an antenna using a radio frequency front end circuit;
charging a capacitor coupled to an output of a precharge switching regulator to a precharge voltage level, the precharge voltage level based on a target output voltage being supplied by the main switching regulator and the next target output voltage; and
selectively coupling the output of the precharge switching regulator with an output of the main switching regulator based upon a transition from the target output voltage to the next target output voltage.

15.	(Previously Presented) The method of Claim 14, wherein the precharge voltage level is based on a difference between the target output voltage and the next target output voltage.

16. 	(Original) The method of Claim 15, further comprising determining the precharge voltage level by multiplying the difference with a coefficient value.

17.	(Original) The method of Claim 16, wherein the coefficient value is based on the difference.

18.	(Previously Presented) The method of Claim 17, wherein a first value is used for the coefficient value when the difference indicates that the next target output voltage is larger than the target output voltage; and
wherein a second value is used for the coefficient value when the difference indicates that the next target output voltage is smaller than the target output voltage.

19.	(Original) The method of Claim 14, further comprising supplying an output voltage corresponding to the next target output voltage to a voltage supply line of one or more power amplifiers. 

20.	(Canceled) 

21.	(Amended) A voltage regulation circuit comprising:
a first switching regulator configured to provide a first target voltage to an output voltage node;
an output inductor having a first terminal coupled to an output of the first switching regulator and a second terminal coupled to the output voltage node;
a second switching regulator configured to charge a precharge output capacitor to a precharge voltage level, the precharge voltage level determined based on a difference between the first target voltage and a second target voltage to be provided by the first switching regulator; and
a precharge switch circuit configured to selectively couple the charged precharge output capacitor to an output voltage node based upon a transition from the first target voltage to the second target voltage, 
wherein the voltage regulation circuit is coupled to a radio frequency front end circuit configured to transmit one or more symbols via an antenna, levels of the first target voltage and the second target voltage corresponding to power levels of the one or more symbols, the voltage regulator configured to receive information indicative of the power levels of the one or more symbols. 

22.	(Original) The voltage regulation circuit of Claim 21, further comprising a precharge output inductor having a first terminal coupled to an output of the second switching regulator and a second terminal coupled to the precharge output capacitor;
wherein the second terminal of the precharge output inductor is further coupled to the precharge switch circuit.

23.	(Amended) The voltage regulation circuit of Claim 21, further comprising predictive precharge logic configured to control the first and second switching regulators, the predictive precharge logic having an input coupled to a bus of the radio frequency frontend circuit of a mobile device.

 24. 	(Previously Presented) An apparatus for providing voltage regulation comprising:
means for determining a next target output voltage to be supplied by a main switching regulator;
means for storing charge;
means for charging the means for storing a charge, via an output of a precharge switching regulator, to a precharge voltage level, the precharge voltage level based on a target output voltage being supplied by the main switching regulator and the next target output voltage; and


25. 	(Previously Presented) The apparatus of Claim 24, wherein the means for determining a next target output voltage further comprises means for determining a difference between the target output voltage and the next target output voltage.

26.	(Original) The apparatus of Claim 25, wherein the precharge voltage level is based on the determined difference. 

27.	(Original) The apparatus of Claim 26, wherein the precharge voltage level comprises a summation of the determined difference with the next target output voltage.

28.	(Original) The apparatus of Claim 27, wherein the determined difference is scaled by a coefficient prior to the summation. 

29.	(Canceled) 

30.	(Canceled) 

31.	(Canceled) 

32.	(Previously Presented) The voltage regulation circuit of Claim 1, wherein the level of the precharge voltage corresponds to the next target voltage plus an offset corresponding to the difference between the target voltage and the next target voltage. 

33.	(Previously Presented) The voltage regulation circuit of Claim 1, wherein the level of the precharge voltage corresponds to the next target voltage plus a offset corresponding the difference between the target voltage and the next target voltage scaled by a factor. 

34.	(Previously Presented) The voltage regulation circuit of Claim 33, wherein the factor is further based on whether the next target voltage is up-charged or down-charged. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-19, 21-28, 32-34 are allowed.  
Claims 24-28; the reasons for allowance were stated in a prior action.
Claims 1-19, 21-24, 32-34; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the voltage regulation circuit is coupled to a radio frequency front end circuit configured to transmit one or more symbols via an antenna, levels of the target voltage and the next target voltage corresponding to power levels of the one or more symbols, the voltage regulator configured to receive information indicative of the power levels of the one or more symbols.

Claim 14: determining a next target output voltage to be supplied by a main switching regulator, the next target output voltage determined based at least in part on information received indicative of power levels of one or more symbols transmitted via an antenna using a radio frequency front end circuit;

Claim 21: wherein the voltage regulation circuit is coupled to a radio frequency front end circuit configured to transmit one or more symbols via an antenna, levels of the first target voltage and the second target voltage corresponding to power levels of the one or more symbols, the voltage regulator configured to receive information indicative of the power levels of the one or more symbols.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839